                                                                                             DISTRICT OF OREGON
                                                                                                  FILED
                                                                                               December 14, 2018
                                                                                          Clerk, U.S. Bankruptcy Court



            Below is an order of the court.




                                                                           _______________________________________
                                                                                      DAVID W. HERCHER
                                                                                     U.S. Bankruptcy Judge




                                      UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF OREGON

In re                                                       )
                                                            )     Case No.       18-33090-dwh13
Douglas D. Osborn                                           )
Lynn L. Osborn                                              )
                                                            )     CONFIRMATION HEARING DATE:              12/13/18
                                                            )
                                                            )     ORDER CONFIRMING PLAN
                                                            )     AND RESOLVING MOTIONS
Debtor(s)                                                   )


      The debtor's plan having been provided to creditors and the Court having found that it complies with 11 USC
§ 1325, now, therefore IT IS ORDERED:

                             17 is confirmed, and all relief requested in the plan is granted. All references to the plan
1. Debtor's plan (Docket # ____)
are to the plan as modified by any amendment shown in ¶ 4 below.

2. Pursuant to 11 USC §522(f)(1), the following liens are avoided [listed alphabetically, and only one per line, including
each creditor’s name, service address, and lien type (e.g., judicial lien or non-purchase money security interest)]:


N/A




1350.17 (12/1/2017)                           Page 1 of 2                [Note: Printed text may not be stricken]

                               Case 18-33090-dwh13              Doc 40    Filed 12/14/18
3. Per the filed Application for Compensation (LBF 1305) and, if applicable, the Fees and Expenses Itemization
                                                                                              2899.00
Through __________ (LBF 1306), compensation to debtor’s counsel of attorney fees of $____________         and
                 185.00
expenses of $____________,                 300.00
                              of which $ ___________ has been paid, leaving $       2784.00      to be paid as
funds become available per plan ¶ 4(c).

4. Debtor has moved to amend the plan by interlineation as follows, which amendments are allowed and become
part of the confirmed plan:
 Paragraph 4(b)(1): Add "Oregon Dept of Revenue, Debtors' Residence, N/A, N/A, $5003.24, 9%, All
 available funds after Bank of America."
 Paragraph 4(c): Strike "218" and insert "185". Strike $2817" and insert "$2784"
 Paragraph 17; In the second sentence add "and Oregon Department of Revenue" after Bank of
 America.
 Add paragraph 18 as follows: "During the life of the plan, the debtors shall timely file all required tax
 returns or valid extension and provide to the Trustee, not later than May 15th of each year, copies
 along with proof of payment. Should the debtors fail to provide said proof to the Trustee, the Trustee
 may file a Motion to Dismiss pursuant to §1307(c), which will be duly considered by the Court after
 notice and a hearing.”
5. The terms of this order are subject to any objection filed within 21 days by [listed alphabetically, and only one per
line, including each creditor’s name, service address]:

Orego0n Dept. of Revenue, 955 Center St. NE, Salem, OR 97301




Additional Provisions, if any:
N/A




                                                          ###

                    12/11/18 I provided this Order to the Trustee for submission to the court.
I certify that on ___________


       “The Trustee has completed his investigation
       pursuant to §1302(c) and has no objection to                    /s/ Brian Wheeler
                                                                       ___________________________________
       the continuation of the debtor(s) business”                     Debtor or Debtor’s Attorney

          /s/ C. Yarnes for Wayne Godare
Approved: _______________________________
                       Trustee




1350.17 (12/1/2017)                           Page 2 of 2             [Note: Printed text may not be stricken]

                                 Case 18-33090-dwh13        Doc 40      Filed 12/14/18
